Exhibit 10.1


SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
[FORM FOR W.D. HARVEY, E.G. PROTSCH, B.J. SWAN]

        This Supplemental Retirement Plan Agreement is made this ____ day of
____________, 2008, by and between [insert name] (the “Officer”) and Alliant
Energy Corporation (the “Company”).


W I T N E S S E T H:

        WHEREAS, Alliant Energy wishes to provide supplemental retirement
benefits to a select group of senior executive personnel, including the Officer,
to ensure the overall effectiveness of the Company’s executive compensation
program and that the Company will be able to attract, retain, and motivate
qualified senior executive personnel;

        WHEREAS, the Company and the Officer have heretofore entered into a
Supplemental Retirement Plan Agreement (the “Prior Agreement”) providing
supplemental retirement, deferred compensation or similar benefits; and

        WHEREAS, the Company and the Officer wish to enter into this Agreement,
which shall amend, restate, supersede and replace the Prior Agreement;

        NOW, THEREFORE, the parties agree as follows:


ARTICLE I


SCOPE OF AGREEMENT

        1.1     Effect on Prior Agreement. This Agreement shall supersede and
replace the Prior Agreement, effective as of the date of this Agreement, and the
parties shall thereafter have no further rights or obligations under the Prior
Agreement.

        1.2     Effect on Change of Control Agreements. If the Officer is a
party to an agreement which is binding on the Company and which takes effect in
the event of a change in control, such agreement shall supersede and control
over the provisions of this Agreement in the event of any conflict between the
two.

--------------------------------------------------------------------------------

        1.3     No Contract of Employment. This Agreement does not constitute an
employment agreement between the Officer and the Company. Nothing in this
Agreement shall affect the Company’s right to terminate the Officer’s employment
or position as an officer at any time, with or without cause.

        1.4     Effect on Other Benefits. Nothing in this Agreement shall
modify, impair or otherwise affect the rights of the Officer to participate in
or receive benefits under any other employee benefit plan of the Company, it
being understood that the rights of the Officer to participate in or receive
benefits under any such plan shall be determined in accordance with the
provisions of such plan and shall not be affected by the provisions of this
Agreement.


ARTICLE II


DEFINITIONS

        2.1     Beneficiary means the beneficiary or beneficiaries designated in
writing by the Officer on the form provided in Appendix A or, in default of such
designation or the failure of any designated beneficiary to survive the Officer,
the Officer’s estate.

        2.2     Board of Directors means the Board of Directors of Alliant
Energy Corporation, the Compensation and Personnel Committee of the Board, or
any committee of the Board which is designated by the Board of Directors, or
permitted by the Bylaws of the Alliant Energy Corporation, to act on behalf of
the Board of Directors.

        2.3     Cause means, but is not limited to, (i) embezzlement of funds of
the Company or any affiliate; (ii) fraud; and (iii) acts that cause harm to the
Company or an affiliate or to the reputation thereof.

        2.4     Continuous Employment means the Officer’s last continuous period
of employment with the Company immediately preceding the Officer’s Retirement.
If the Officer has been continuously employed by the Company since the merger of
IES Industries Inc., WPL Holdings, Inc. and Interstate Power Company, the
Officer’s Continuous Employment shall also include his or her last continuous
period of employment with IES Industries Inc., WPL Holdings, Inc. or Interstate
Power Company, immediately preceding the date of such merger.

        2.5     Code means the Internal Revenue Code of 1986, as amended.

-2-

--------------------------------------------------------------------------------

        2.6     Dependent Child or Children means any child of the Officer who,
on the date of the applicable payment to such child under this Agreement, is 18
years of age or under, is 24 years of age or under and is a “student” as defined
in Code Section 151(c)(4), or is a “substantially handicapped person.” The term
“child” includes any naturally born or legally adopted child; provided, in the
case of an adopted child, that the adoption became final prior to such child’s
18th birthday. The term “substantially handicapped person” includes any person
who has a “physical or mental impairment which substantially limits one or more
major life activities,” as those terms are defined in 29 C.F.R. Section 32.3.

        2.7     Disabled means the Officer has satisfied (and continues to
satisfy) the requirements for receiving disability benefits under the terms of
the Company’s long-term disability plan and is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

        2.8     Earnings means the Officer’s base salary, bonus and/or annual
incentive pay for personal services rendered to the Company. The Officer’s base
salary shall be treated as Earnings in the period in which it would have been
payable, regardless of any deferral elections. The Officer’s bonus and/or annual
incentive pay shall be treated as Earnings in the calendar year in which it is
earned, regardless of when it is paid.

        2.9     Eligible Officer means Chairman, Chief Executive Officer,
President or Executive Vice President of the Company.

        2.10     Final Average Earnings means the Officer’s average monthly
Earnings for the three consecutive calendar years out of the Officer’s last ten
completed calendar years of employment with the Company that yields the highest
average.

        2.11     Normal Retirement Date means the later of the Officer’s 62nd
birthday or the date on which the Officer completes ten years of Continuous
Employment.

        2.12     Pension Plan means any and all of the following plans from
which the Officer is entitled to a benefit:

-3-

--------------------------------------------------------------------------------

    (i)        the Alliant Energy Cash Balance Pension Plan and any other
defined benefit pension plan of the Company or its subsidiaries which is
qualified under Code Section 401(a);


    (ii)        the Officer’s ER Tier Contribution Account in the Alliant Energy
Corporation 401(k) Savings Plan or its successor; and


    (iii)        the Alliant Energy Excess Retirement Plan.


        2.13     Retirement and/or Retires means the Officer’s Separation from
Service after the Officer has satisfied the requirements under either Article
III or Article IV. An Officer shall not have a Retirement if the Separation from
Service is imposed by the Company for Cause, whether before or after the Officer
has satisfied the age and/or service requirements of Article III or Article IV.

        2.14     Separation from Service means an Officer’s termination of
employment with Alliant Energy Corporation or, if the Participant continues to
provide services following such termination, such later date as is considered a
separation from service from the Company and its 409A affiliates within the
meaning of Code Section 409A. Specifically, if a Participant continues to
provide services to the Company or a 409A affiliate in a different capacity
(e.g., a former employee becomes a director or an independent contractor), such
shift in status is not automatically a Separation from Service, subject to
Treas. Reg. section 1.409A-1(h)(5) among other provisions. For purposes of this
Agreement, an Officer’s termination of employment shall occur when the Company
and the Officer reasonably anticipate that no further services will be performed
by the Officer for the Company and its 409A affiliates (whether as an employee,
a director or an independent contractor) or that the level of bona fide services
the Officer will perform after such date will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Officer
(whether as an employee, director or independent contractor) for the Company and
its 409A affiliates over the immediately preceding 36-month period (or such
lesser period of services). Notwithstanding the foregoing, if an Officer takes a
leave of absence for purposes of military leave, sick leave or other bona fide
leave of absence, the Officer will not be deemed to have incurred a termination
of employment for the first 6 months of the leave of absence, or if longer, for
so long as the Officer’s right to reemployment is provided either by statute or
by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 6 months, where such
impairment causes the Officer to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to 29 months without causing a termination of
employment. For purposes of this Agreement, the term “409A affiliate” means each
entity that is required to be included in the Company’s controlled group of
corporations within the meaning of Code Section 414(b), or that is under common
control with the Company within the meaning of Code Section 414(c), provided,
however, that the phrase “at least 50 percent” shall be used in place of the
phrase “at least 80 percent” each place it appears therein or in the regulations
thereunder.

-4-

--------------------------------------------------------------------------------

        2.15     Supplemental Benefit means the benefit described in Section 3.1
and payable to the Officer pursuant to Articles III, IV or V.

        2.16     Surviving Spouse means the individual, if any, who is legally
married to the Officer at the time of the Officer’s death.


ARTICLE III


NORMAL RETIREMENT BENEFIT

        3.1    Supplemental Benefit.

        (a)     Subject to the following provisions of this Article III and
Section 7.1, if the Officer remains a full-time employee, remains an Eligible
Officer until his or her Normal Retirement Date, and subsequently Retires, the
Officer shall receive a Supplemental Benefit equal to 60% of the Officer’s Final
Average Earnings, reduced by the sum of the monthly benefits payable to the
Officer from all of the Pension Plans.

        (b)     For the purposes of Section 3.1(a), the amount of the Officer’s
monthly benefit from each applicable Pension Plan shall be determined as
follows:

    (i)        If the Officer receives a joint and survivor annuity from the
Alliant Energy Cash Balance Pension Plan and the Officer’s Surviving Spouse is
the joint annuitant, the Officer’s monthly benefit from that Pension Plan shall
be the monthly amount payable to the Officer under such joint and survivor
annuity.


    (ii)        If the Officer receives a single life annuity from the Alliant
Energy Cash Balance Pension Plan, the Officer’s monthly benefit from that
Pension Plan shall be the monthly amount payable to the Officer under such
single life annuity.


-5-

--------------------------------------------------------------------------------

    (iii)        If the Officer receives any other form of payment from a
Pension Plan, such other form of payment shall be converted to an actuarially
equivalent single life annuity, using the actuarial assumptions under the
Alliant Energy Cash Balance Pension Plan that would apply as of the Officer’s
Separation from Service if the payment were from that Pension Plan, and the
Officer’s monthly benefit from the Pension Plan shall be the monthly amount that
would be payable to the Officer under such single life annuity.


    (iv)        If a portion of the Officer’s benefits under any Pension Plan
has been awarded to an Alternate Payee pursuant to a qualified domestic
relations order, as defined in Code Section 414(p), the Officer’s monthly
benefit from that Pension Plan shall be deemed to be the amount that would have
been payable to the Officer if no such order had been entered.


    (v)        The Officer’s monthly benefit from each Pension Plan shall be
determined as though it had commenced on the first day of the month following
the Officer’s Separation from Service, regardless of when the Officer’s Pension
Plan benefit actually commences. If the Officer has not selected a form of
payment from the Alliant Energy Cash Balance Pension Plan by that time, the form
of payment shall be assumed to be a single life annuity.


    (vi)        For the portion of any Pension Plan that is a defined
contribution account, the applicable value of the Pension Plan shall be
determined as of the calendar month end which is one full month prior to the
date of calculation hereunder.


        (c)     The Supplemental Benefit shall be paid at the same time and in
the same form as the benefits the Officer is entitled to receive from the
Pension Plans that are nonqualified deferred compensation arrangements. The
applicable rules are as follows:

    (i)        The form of payment shall be one of the following:


  (A) monthly installments for the lifetime of the Officer in the amount of the
Supplemental Benefit;


--------------------------------------------------------------------------------

  (B) a single lump sum that is the actuarially equivalent amount to the single
life annuity of the Supplemental Benefit using the actuarial assumptions
described in (iv) below; or


  (C) 5 annual installments, with the lump sum value in (B) above being deemed
the initial account and 20% thereof being the first annual installment, with the
remaining account balance being credited with deemed interest as if invested in
the Interest Account of the Alliant Energy Deferred Compensation Plan and in
each of the following four Januarys following the Officer’s Separation from
Service additional payments being made of 25%, 33 1/3%, 50% and 100%,
respectively, of the then-value of the remaining account.


    (ii)        The commencement of payment shall be the first day of the month
following the Officer’s Separation from Service, provided, however, that all
such payments otherwise due during the first 6 months following the Separation
from Service shall be delayed, without any interest for the delayed payment,
until the first day of the 7th month following the month in which the Officer’s
Separation from Service occurs.


    (iii)        On or before December 31, 2008, the Officer shall have the
opportunity to elect which form of payment in Section 3.1(c)(i) above shall
apply to the Officer. In the event of failure to make such an election on or
before December 31, 2008, the default shall be 5 annual installments. Such
election (or default) shall generally be irrevocable, provided, however that an
Officer may change such payment form once (but only once) as follows:


  (A) in order to be valid, a new election must be made at least 12 months prior
to the Officer’s Separation from Service; and


  (B) if a valid election is made pursuant to (A) above, the date of
commencement of the new benefits shall be deferred, without any interest or
actuarial adjustment, for 5 years from the date that would otherwise have
applied (after application of the 6-month delay in Section 3.1(c)(ii)) pursuant
to Section 3.1(c)(ii), provided, however, if the Officer’s death occurs during
the 5-year deferral period, the remaining portion of any 5-year deferral period
shall be waived and payment commenced pursuant to the applicable election.


-7-

--------------------------------------------------------------------------------

    (iv)        The lump sum payment amount provided under (i)(B) shall be
determined using as the discount rate the 12-month average of 10-year Treasury
Yields (meaning Federal Reserve U.S. Treasury ten-year actively traded
securities) in effect as of the beginning of the calendar year in which the lump
sum benefit is paid. The mortality table shall be the same table as then in use
for determining lump sums under the Alliant Energy Cash Balance Pension Plan.


      3.2     Officer’s Death After Retirement.

        (a)     If the Officer dies after receiving at least 144 monthly
Supplemental Benefit payments pursuant to Section 3.1(c)(i)(A), the Officer’s
Supplemental Benefit shall terminate upon the Officer’s death (with the full
monthly payment being made for the month in which such death occurs), and the
Company shall have no further obligation to make any payments under this Section
3.2(a).

        (b)     If the Officer dies after the commencement of Supplemental
Benefit payments pursuant to Section 3.1(c)(i)(A) but prior to receiving 144
monthly payments, the Officer’s Surviving Spouse (if any) shall continue to
receive the amount of the monthly payments paid to the Officer for the month
prior to death until the date on which the Officer and such Surviving Spouse
have received a total of 144 monthly payments. If both the Officer and the
Officer’s Surviving Spouse die before they have received a total of 144 monthly
payments, the amount of the monthly payments paid to the Officer for the month
prior to death shall continue to be paid to the Officer’s Dependent Children
until a total of 144 monthly Supplemental Benefit payments have been made to the
Officer, the Officer’s Surviving Spouse, and the Officer’s Dependent Children.
If a payment to Dependent Children is due on a date when there is more than one
Dependent Child, such payment shall be equally divided among those persons who
qualify as Dependent Children on the date the payment is due. Payments under
this Section 3.2(b) shall be made only to the Officer’s Surviving Spouse and
Dependent Children. If the Officer is deceased and there are no individuals who
qualify as the Officer’s Surviving Spouse or Dependent Children on the date a
payment is due, the Company shall have no further obligation to make payments.

-8-

--------------------------------------------------------------------------------

        (c)     If the Officer dies after the commencement of Supplemental
Benefit payments pursuant to Section 3.1(c)(i)(C) but prior to receiving the 5
annual installment payments, the Officer’s Beneficiary shall continue to receive
the unpaid installment payments which the Officer would have received if the
Officer had not died.

        (d)     If the Officer Retires from the Company eligible for a
Supplemental Benefit pursuant to Section 3.1 but dies prior to the commencement
of such benefits, the benefits shall be paid in the form that would have been
applicable for the Officer, pursuant to Section 3.2(b) if monthly installments
under Section 3.1(c)(i)(A), pursuant to Section 3.2(c) if annual installments
under Section 3.1(c)(i)(C), or to the Beneficiary if a lump sum under
Section 3.1(c)(i)(B).


ARTICLE IV


EARLY RETIREMENT BENEFIT

        4.1     Supplemental Benefit. If the Officer Retires at or after age 55
but prior to his or her Normal Retirement Date with ten or more years of
Continuous Employment, the Officer shall receive the Supplemental Benefit
described in Article III commencing on the first day of the month following the
Officer’s Separation from Service (but subject to the 6-month delay pursuant to
Section 3.1(c)(ii)). If the Officer’s Separation from Service occurs more than
one month prior to age 62, the monthly amount shall be reduced by one-quarter of
one percent (.25%) for each month by which the Separation from Service precedes
his or her Normal Retirement Date; provided, however, that there shall be no
reduction if the Officer has been an Eligible Officer for ten or more years
after April 21, 1998. The reduction factors will be applied to the Officer’s
Supplemental Benefit prior to any offset described in Section 3.1(a).

        4.2     Payment of Benefit. The amount payable under this Article IV
shall be calculated and paid in the same manner, and shall be subject to the
same conditions and limitations, as the benefit described in Article III,
including the limitation in Section 7.1.

-9-

--------------------------------------------------------------------------------


ARTICLE V


DISABILITY BENEFIT

        5.1     Supplemental Benefit. Notwithstanding Sections 3.1 and 4.1, if
the Officer is Disabled as of the Separation from Service, the Officer shall not
be eligible for any benefits under Sections 3.1 or 4.1, but shall be eligible
for a Supplemental Benefit under this Section 5.1 if the Officer remains
Disabled until the later of age 55 or the completion of 10 years of Continuous
Employment, counting the period of Disabled status as Continuous Employment for
this purpose. Such Supplemental Benefit shall commence on the first day of the
month following the Officer’s 65th birthday. The amount payable under this
Article V shall be calculated and paid in the same manner, and shall be subject
to the same conditions and limitations, as the benefit described in Article III,
including the limitation in Section 7.1.

        5.2     Cessation of Disability. If the Officer becomes Disabled while
employed as an Eligible Officer, but ceases to be Disabled (such date of
recovery hereafter referred to as the “Cessation Date”) prior to the date on
which he or she would have been entitled to a Supplemental Benefit under Section
5.1, the period during which the Officer was Disabled shall be included in the
Officer’s period of Continuous Employment if (and only if):

    (a)     the Officer resumes full-time employment with the Company as an
Eligible Officer within 30 days after the Cessation Date; and


    (b)     the Officer continues in such employment until he or she becomes
entitled to a Supplemental Benefit under Articles III or IV.



ARTICLE VI


CERTAIN DEATH BENEFITS

        6.1     Pre-retirement Death Benefit. If the Officer’s Separation from
Service is the result of death, a death benefit shall be payable to the
Beneficiary in a lump sum within 45 days of the Officer’s death, but neither the
Officer nor the Beneficiary may directly or indirectly designate the taxable
year of payment if that period includes two taxable years. The amount of the
lump sum shall be the discounted present value (using the applicable interest
factor in Section 3.1(c)(iv)) of 144 monthly payments commencing the first day
of the month following the Officer’s death. The amount of each monthly payment
would be 60% of the Officer’s Final Average Earnings, reduced by the sum of the
monthly benefits that would have been payable to the Officer from all of the
Pension Plans had the Officer retired on the day preceding his or her death.

-10-

--------------------------------------------------------------------------------

        6.2     Post-retirement Death Benefit. If the Officer dies subsequent to
the commencement of Supplemental Benefit payments under Articles III, IV or V,
the Company shall pay a death benefit to the Beneficiary. Such benefit shall be
in addition to the benefits paid under Articles III, IV or V; however, no death
benefit shall be payable under this Section 6.2 if the Officer’s death causes a
beneficiary or the estate of the Officer to receive a death benefit under the
disability premium waiver provision of the Company’s group life insurance plan.
The death benefit payable pursuant to this Section 6.2 shall be an amount equal
to 100% of the Officer’s Final Average Earnings. The death benefit payable under
this Section 6.2 shall be paid in a single sum, within 45 days of the Officer’s
death, but neither the Officer nor the Beneficiary may directly or indirectly
designate the taxable year of payment if that period includes two taxable years.


ARTICLE VII


TERMINATION OF EMPLOYMENT OR LOSS OF POSITION

        7.1     Termination of Employment. If the Officer is discharged by the
Company for Cause, or if the Officer’s employment with the Company terminates
prior to the date the Officer becomes entitled to a Supplemental Benefit under
Articles III or IV for any reason other than the Officer’s death or disability,
the Officer (and his or her Surviving Spouse, Dependent Children, or other
Beneficiaries) shall forfeit any and all rights to receive benefits under this
Agreement.

        7.2     Loss of Position as Officer. The Officer shall be eligible for
benefits under this Agreement only while holding the position of an Eligible
Officer. Except for Article V benefits (relating to being Disabled) for which
the requirement is holding the position of an Eligible Officer as of the
commencement of the Disabled status, if the Officer ceases to hold such a
position prior to the Officer’s termination of employment, the Officer (and his
or her Surviving Spouse, Dependent Children, or other Beneficiaries) shall
forfeit any and all rights to receive benefits under this Agreement unless the
Officer Retires under Article III or IV within 30 days after the loss of such
position. Notwithstanding the foregoing, the 30-day window may be extended by
the Chief Executive Officer of the Company (or the Board of Directors if the
Officer is the Chief Executive Officer prior to the loss in status).

-11-

--------------------------------------------------------------------------------


ARTICLE VIII


FUNDING

        8.1     Unsecured Obligation. The Company’s obligations under this
Agreement are an unsecured promise to make benefit payments in the future, and
nothing herein shall be construed as giving the Officer or his or her
Beneficiaries any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property owned by the Company, or in which the Company
has any right, title or interest, either now or in the future. The rights of the
Officer and his or her Beneficiaries to receive payments under this Agreement
shall be solely those of unsecured general creditors of the Company.

        8.2     “Rabbi” Trust. This Agreement is intended to be unfunded for the
purposes of the Code and the Employee Retirement Income Security Act of 1974, as
amended. However, nothing in this Agreement shall preclude the Company from
establishing a trust (of the type commonly known as a “rabbi trust”) to assist
it in meeting its obligations under this Agreement. If a rabbi trust was
established with respect to the Officer’s Prior Agreement, this Agreement shall
be substituted for the Prior Agreement for all purposes of such trust, and any
reference in such trust to the Prior Agreement shall be deemed to be a reference
to this Agreement.


ARTICLE IX


ADMINISTRATION

        9.1     Administration and Interpretation. The Board of Directors has
sole and exclusive discretion to interpret the provisions of this Agreement, and
any such interpretation shall be final and binding upon the Officer unless it is
found by a court of competent jurisdiction to have been arbitrary and
capricious. The Board of Directors may adopt such rules and regulations relating
to the administration of this Agreement as it may deem necessary or advisable.

        9.2     Claims Procedure. If the Officer or the Officer’s Beneficiary
(hereinafter referred to as a “Claimant”) is denied any benefit under this
Agreement, he or she may file a claim with the Board of Directors. The Board of
Directors shall notify the Claimant within 90 days of its allowance or denial of
the claim, unless the Claimant receives written notice from the Board of
Directors prior to the end of such 90 day period that special circumstances
require an extension of the time for decision, which extension shall not exceed
an additional 90 days. The notice of the Board of Directors’ decision shall be
in writing sent by mail to Claimant’s last known address and, if a denial of the
claim, shall contain:

-12-

--------------------------------------------------------------------------------

    (a)     the specific reasons for the denial;


    (b)     specific references to pertinent provisions of this Agreement on
which the denial is based; and


    (c)     if applicable, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary and an explanation of the claim review procedure.


      9.3     Review Procedure.

        (a)     A Claimant is entitled to request a review of any denial of his
or her claim for a benefit. The request for review must be submitted to the
Board of Directors in writing within 60 days of mailing of the notice of the
denial. Absent a request for review within the 60-day period, the claim will be
deemed to have been conclusively denied.

        (b)     The review shall be conducted by the Board of Directors, which
shall afford the Claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing. The Board of
Directors shall render a decision within 60 days after receipt of a request for
a review; provided, that in special circumstances (such as the necessity of
holding a hearing) the Board of Directors may extend the time for decision by
not more than 60 days upon written notice to the Claimant. The Claimant shall
receive written notice of the Board of Directors’ decision, together with
specific reasons for the decision and references to the pertinent provisions of
this Agreement, which form the basis for the decision.


ARTICLE X


AMENDMENT AND TERMINATION

        10.1     By the Parties. Except as provided in Section 10.2, this
Agreement may not be amended or terminated except by a written instrument signed
by both parties.

-13-

--------------------------------------------------------------------------------

        10.2     By the Company. At any time prior to the Officer’s termination
of employment with a right to receive benefit payments under this Agreement,
this Agreement may be terminated or amended by action of the Board of Directors
in its sole and absolute discretion, without any notice to or the consent or
approval of the Officer; provided, that:

    (a)     this Agreement may not be amended or terminated by the Board of
Directors unless a similar amendment or termination is made with respect to all
similar agreements between the Company and its Eligible Officers; and


    (b)     this Agreement may not be amended or terminated in a manner that
would reduce or impair the Officer’s right to receive payment of his or her
Accrued Benefit if the Officer subsequently Retires under circumstances that
would have entitled the Officer to a benefit if this Agreement had not been
amended or terminated. For the purposes of this Section 10.2(b), the Officer’s
“Accrued Benefit” is an amount equal to one-fifteenth of the Supplemental
Benefit the Officer would have been entitled to receive at retirement if this
Agreement had not been amended or terminated, multiplied by the Officer’s years
of Continuous Employment (up to a maximum of 15 years) on the date the Agreement
is amended or terminated.


Subject to the foregoing, the right of the Board of Directors to amend or
terminate this Agreement shall include the absolute discretion to make any
amendment prospective or retroactive in application.


ARTICLE XI


RESTRICTIVE COVENANTS

        11.1     Restrictions. Notwithstanding anything in this Agreement to the
contrary, it is expressly agreed that all payments under this Agreement shall
terminate, and that the Company shall have no further obligation under this
Agreement, upon any violation of the provisions of Sections 11.2 or 11.3.
Payments pursuant to this Agreement are intended to serve as consideration for
these restrictions. If the Officer received payments pursuant to
Section 3.1(c)(i)(B) or (C) and violates Sections 11.2 or 11.3, the Officer
shall repay to the Company the portion of the benefits previously received which
would have been forfeited if the Officer had received payments pursuant to
Section 3.1(c)(i)(A).

-14-

--------------------------------------------------------------------------------

        11.2     Covenant Not to Compete. The restrictions of this Section 11.2
apply during the period ending on the second anniversary of the Officer’s
termination of employment with the Company and within the geographic area served
by any business of the Company (including the Company’s affiliates) in which the
Officer was more than indirectly involved on behalf of the Company (for a
utility business, its regulated service territory as authorized by the
appropriate state agencies regulating utilities with jurisdiction over the
applicable business) (the “Company’s Operations”). The Officer shall not accept
employment with or become a consultant to, any business that is in competition
with the Company’s Operations (i) in any capacity where confidential information
learned by the Officer during employment with the Company would reasonably be
considered useful, or (ii) in any capacity where customer relationships or
goodwill developed by the Officer or conferred by the Company on the Officer
could reasonably be considered useful. The Officer shall not become a partner or
a shareholder in any business that is in competition with the Company’s
Operations, although the Officer may hold up to a five percent interest in any
company that is traded on the New York Stock Exchange, American Stock Exchange
or other national or over-the-counter exchange without violating the provisions
of this Section 11.2. The Officer shall terminate any such position within 30
days after notice from the Board of Directors of the violation of this
provision. The determination of the Board of Directors as to whether a business
is in competition with the Company’s Operations and whether the competition is
occurring in the geographic area designated above shall be controlling for
purposes of this Agreement.

        11.3     Confidentiality. During the Officer’s employment by the Company
and for a period of two years thereafter, the Officer shall hold in confidence
and not directly or indirectly disclose or use or copy or make lists of any
confidential information or proprietary data of the Company (including that of
the Company’s affiliates) under any circumstances where such information or data
is likely to be used in the geographic area subject to Section 11.2, except to
the extent authorized in writing by the Board of Directors or required by any
court or administrative agency, other than to an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Officer of duties as an employee of the Company.
Confidential information shall not include any information known generally to
the public or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that of the
Company. All records, files, documents and materials, or copies thereof,
relating to the business of the Company which the Officer shall prepare, or use,
or come into contact with, shall be and remain the sole property of the Company
and shall be promptly returned to the Company upon termination of employment
with the Company.

-15-

--------------------------------------------------------------------------------

        11.4     Reasonableness of Restrictions. The Officer agrees that the
restrictions set forth in this Article XI including, but not limited to, the
time period and the geographical area of such restrictions are fair and
reasonable and are reasonably required for the protection of the interests of
the Company and its affiliated companies. In the event that, notwithstanding the
foregoing, any of the provisions of this Article XI shall be held to be invalid
or unenforceable, the remaining provisions thereof shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included. In the event that any provision of this Article XI relating to
the time period and/or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the time period and/or areas of restriction
deemed reasonable and enforceable by said court shall become and thereafter be
the maximum time period and/or areas.


ARTICLE XII


GENERAL PROVISIONS

        12.1     Assignability of Benefits. Neither the Officer nor his or her
Beneficiaries shall have the power to transfer, assign, anticipate, mortgage or
otherwise encumber any right to receive a payment in advance of such payment,
and any attempted transfer, assignment, anticipation, mortgage or encumbrance
shall be void. No payment shall be subject to seizure for payment of public or
private debts, judgments, alimony or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.

        12.2     Facility of Payment. The Company may make payments due to a
legally incompetent person in such of the following ways as the Company shall
determine:

        (a)     directly to such person;

        (b)     to the legal representative of such person; or

        (c)     to a near relative of such person to be used for the person’s
benefit.

Any payment made in accordance with the provisions of this section shall be a
complete discharge of the Company’s liability for the making of such payment.

-16-

--------------------------------------------------------------------------------

        12.3     Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, except to the
extent the same are superseded by applicable federal law.

        12.4     Tax Withholding. The Company shall withhold all applicable
income and other taxes required on all payments under this Agreement.

        12.5     Counterparts. This Agreement may be signed in counterparts,
which together shall constitute written evidence of the complete agreement of
the parties.

        12.6     Headings. The headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions.

      12.7     Additional Provisions under Section 409A and Other Laws.

        (a)     If an amount or the value of a benefit under the Agreement is
required to be included in the Officer’s income prior to the date such amount is
actually distributed or benefit provided as a result of the failure of the
Agreement (or any other arrangement required to be aggregated with the Agreement
under Code Section 409A) to comply with Code Section 409A, then the Officer
shall receive a distribution, in a lump sum, within 90 days after the date it is
finally determined that the Agreement fails to meet the requirements of Code
Section 409A; such distribution shall equal the amount required to be included
in the Officer’s income as a result of such failure and shall reduce the amount
of payments or benefits otherwise due hereunder.

        (b)     If any payment or the provision of any benefit required under
the terms of the Agreement would jeopardize the ability of the Company to
continue as a going concern, the Company shall not be required to make such
payment or provide such benefit; rather, the payment or benefit shall be delayed
until the first date that making the payment or benefit does not jeopardize the
ability of the Company to continue as a going concern.

        (c)     If any payment or benefit due pursuant to the Agreement would
violate the terms of Section 16(b) of the Securities Exchange Act of 1934 or
other Federal securities laws, or any other applicable law, then the payment or
the provision of the benefit shall be delayed until the earliest date on which
making such payment or providing such benefit would not violate such law.

-17-

--------------------------------------------------------------------------------

        (d)     The Company and the Officer intend the terms of the Agreement to
be in compliance with Code Section 409A. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Code Section 409A. To the maximum
extent permissible, any ambiguous terms of the Agreement shall be interpreted in
a manner which avoids a violation of Code Section 409A.

        (e)     The Officer acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under the
Agreement and that constitute deferred compensation that is not exempt from Code
Section 409A, the Officer must make a reasonable, good faith effort to collect
any payment or benefit to which the Officer believes the Officer is entitled
hereunder no later than 90 days after the latest date upon which the payment
could have been made or benefit provided under the Agreement, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.

        IN WITNESS WHEREOF, the parties have hereto set their respective hands
on the day and year first above written.

_____________________________________________________ [insert name]

  By___________________________________________________ Alliant Energy
Corporation






-18-

--------------------------------------------------------------------------------


SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
BENEFICIARY DESIGNATION
APPENDIX A

Officer Name: _________________________________________________________________
(Please Print)

In the event of my death, the following person(s) is (are) to receive any
benefits payable to my Beneficiary under the Alliant Energy Corporation
Supplemental Retirement Plan Agreement.

Note: If more than one primary beneficiary is indicated, the benefits will be
split among them equally. If you desire to provide for a distribution of
benefits among primary beneficiaries on other than an equal basis, please attach
a sheet explaining the desired distribution in full detail. If the primary
beneficiary(ies) is (are) no longer living, the secondary beneficiary(ies) will
receive the benefits, in a similar manner as described above for the primary
beneficiary(ies).

PRIMARY BENEFICIARY

--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship



--------------------------------------------------------------------------------

Street Address City State Zip Code

If a trust or other arrangement is the designated beneficiary, include name,
address and date of arrangement below:

--------------------------------------------------------------------------------

Name Address Date

SECONDARY BENEFICIARIES

--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship



--------------------------------------------------------------------------------

Street Address City State Zip Code



--------------------------------------------------------------------------------

Last Name First Name M.I. Relationship



--------------------------------------------------------------------------------

Street Address City State Zip Code

____ For additional beneficiaries, check here and attach additional sheet of
paper.

The beneficiary designation takes effect in accordance with the provisions of
the Plan. I reserve the right to rescind or change beneficiary designations at
any time prior to my death.


                    RECEIVED BY ALLIANT ENERGY CORPORATION

__________
Date ________________________
Officer Signature _________________
Date ________________________
By

-19-